DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ock et al. U.S. PGPub 2018/0283723.
Regarding claims 1 and 9, Ock discloses an air conditioner, comprising: a blower configured to discharge air, the blower being connected to an outdoor unit (e.g. pg. 1-2, ¶15-16; pg. 12, ¶215); a parameter generator configured to generate at least one parameter during a time period for which the air conditioner is operated with a first cooling capacity (e.g. cooling mode) based on a set temperature (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); a learning unit configured to receive the generated at least one parameter as a learning factor and generate operation mode information associated with an operation mode (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); an operation mode controller configured to control at least one of the blower or the outdoor unit based on the generated operation mode information (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); and a central controller (e.g. processor of the server) configured to control the parameter generator, the learning unit, and the operation mode controller (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8), wherein the air conditioner is operated in a second operation mode (e.g. tropical night sound sleep mode) associated with a second cooling capacity after the air conditioner is operated in a first operation mode associated with the first cooling capacity for the time period, the second cooling capacity being different from the first cooling capacity (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8).
 	Regarding claims 2, 6, 10 and 14, Ock discloses the air conditioner of claim 1, wherein the at least one parameter comprises at least one of an indoor initial temperature at a start time of the time period, a target set temperature for the time period, a temperature change rate during a preset initial time period of the time period, a temperature change rate during the time period, or a time difference between the start time and an end time of the time period (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8).
 	Regarding claims 3, 7, 11 and 15, Ock discloses the air conditioner of claim 1, further comprising an interface configured to receive an interrupt input to change at least one of a wind speed, air volume, or a temperature of the discharged air from the blower (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8), wherein, based on the interface receiving the interrupt input while the air conditioner is operating with the second cooling capacity, the central controller is configured to provide the operation mode information and the interrupt input to the learning unit to update at least one of the learning unit or the operation mode information (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8).
 	Regarding claim 5, Ock discloses a cloud server, comprising: a communication unit configured to receive, from a plurality of air conditioners, at least one parameter generated during a time period for which the air conditioner is operated with a first cooling capacity based on a set temperature for the air conditioner and transmit operation mode information to each of the plurality of air conditioners (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); a learning unit configured to receive the generated at least one parameter of a first air conditioner among the plurality of air conditioners as a learning factor and generate the operation mode information associated with an operation mode (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); and a server controller configured to control the learning unit and the communication unit, wherein the first air conditioner of the plurality of air conditioners is operated in a second operation mode associated with a second cooling capacity after the first air conditioner is operated in a first operation mode associated with the first cooling capacity for the time period, the second cooling capacity being different from the first cooling capacity (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8).
  	Regarding claim 13, Ock discloses the method of claim 9, wherein a cloud server is configured to control the air conditioner by executing operations, the operations including: receiving, from a plurality of air conditioners and by a communication unit of the cloud server, a second set of parameters including at least one parameter generated during a time period for which the air conditioner is operated with a first cooling capability based on a set temperature for each of the plurality of air conditioner (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); receiving, by a learning unit of the cloud server, the received second set of parameters as a learning factor; deriving, by the learning unit, operation mode information associated with an operation mode (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8); and transmitting, by the communication unit, the derived operation mode information to a first air conditioner of the plurality of air conditioners under control of a server controller, wherein the first air conditioner is operated in a second operation mode associated with a second cooling capacity after the air conditioner is operated in a first operation mode associated with the first cooling capacity for the time period, the second cooling capacity being different from the first cooling capacity (e.g. pg. 1-2, ¶15-16; pg. 9-10, ¶159 and 161-169; Fig. 1A, 1B, 4, 7A, 7B and 8).

Allowable Subject Matter
Claims 4, 8, 12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
June 6, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116